DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2020 has been entered.
Response to Amendment
This is an office action in response to applicant’s arguments and remarks filed on November 19, 2020. Claims 1-12 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection to the disclosure is maintained because the amendment to the specification was not entered.
	The objection to the claims is maintained and modified as necessitated by the amendments.
	All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New objections to the claims are necessitated.
under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and 35 U.S.C. 103 are necessitated by the amendments.
Specification
The disclosure is objected to because of the following informalities: on page 26, line 17 of the instant specification, “other end E1” should read “other end E2.”  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: the specification contradicts itself. The instant specification recites “part of the zone A, which covers the gas inlet 104 at the farthest leading end position at the one end El, is referred to as a “leading end part” (of the thermal shock resistant layer 180) and distinguished from the zone A” in page 27, lines 4-6. Within that one sentence, the specification contradicts itself because it first recites that the leading end part is a part of the zone A, and then recites that the leading end part is distinguished from the zone A. Examiner notes that Fig. 1 of the instant application corresponds to the definition that the leading end part is included in the zone A.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The amendment to the specification filed November 19, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. Thus, the amendment to the specification filed November 19, 2020 was not entered because it introduced 
Applicant is required to cancel the new matter in the reply to this Office Action.
	Examiner notes that in the amendment to the specification that was not entered, the amendments to page 26, line 17 and page 27, line 6 would have been appropriate and should be submitted in the next filed amendment to the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 9 of the claim, “lower surface and two side surfaces” should read “a lower surface, and two side surfaces” for clarity.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:
In lines 4-6 of the claim, “where zone A is adjacent to zone B and covers said first end surface of said first end part, where lengths of zone A and zone B” should read “where said zone A is adjacent to said zone B and covers said first end surface of said first end part, where lengths of said zone A and said zone B” for consistency.
In line 11 of the claim, “zone B” should read “said 
In line 17 of the claim, “or” should read “and” for clarity because the first relational expression includes both the thickness direction of the porous thermal shock resistant layer alone and the stacking direction of the porous thermal shock resistant layer and the buffer layer.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities: “the thickness direction of said porous thermal shock resistant layer or said stacking direction” should read “
Claims 5 and 8-12 are objected to because of the following informalities:  
In line 3 of each claim, “or on” should read “or surface protective layers formed on” for clarity.
In line 6 of each claim, “said surface protective layer” should read “said surface protective layer or said surface protective layers” for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications the at least one internal space having…two side surfaces that are defined by the oxygen-ion conductive solid electrolyte” in lines 8-10 of the claim. The specification does not contain support for the at least one internal space having two side surfaces that are defined by the oxygen-ion conductive solid electrolyte. The specification only discloses that the at least one internal space is provided inside the element base (see para. [0010] of the instant US PGPub). Additionally, the drawings do not show the side surfaces of the at least one internal space, so the drawings also do not contain support for the at least one internal space having two side surfaces that are defined by the oxygen-ion conductive solid electrolyte. The sides of the at least one internal space could be open to the outside rather than defined by the oxygen-ion conductive solid electrolyte. Applicant is required to cancel the new matter in reply to this Office Action. Claims 2-12 are rejected as dependent thereon.
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a buffer layer located on an inner side with respect to said porous thermal shock resistant layer and adjacent to said porous thermal shock resistant layer on a pump surface and a heater surface of said sensor element, the buffer layer being not provided on said first end surface of said first end part of said elongated plate element base” in lines 27-31 of the claim and “the buffer layer is not provided on either of said first and second side surfaces of said elongated plate element base” in lines 42-44 of the claim. It is unclear how a single buffer 
Claim 2 recites the limitation “center part of said zone A, said zone B, and said zone C” in lines 20-21, 22-23, and 24-25 of the claim. It is unclear whether this limitation requires a center part of only zone A, a center part of each of zones A-C, a center part among all of zones A-C, or another meaning. For the purpose of examination, Examiner interprets the limitation to be at least inclusive of any of the meanings listed previously. Claims 3, 6-9, and 11-12 are rejected as dependent thereon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama et al. (US 2015/0276661 A1) and further in view of Horisaka et al. (US 2011/0186431 A1), as evidenced by Murakami et al. (US 2015/0355142 A1) and Applicant’s specification with respect to claim 1.
Regarding claim 1, Moriyama teaches a sensor element of a gas sensor (a sensor device 101 of a gas sensor 100, Fig. 2, para. [0040]; Examiner notes that “a gas sensor” is not positively recited in the claim), the sensor element comprising:
an elongated plate element base made of an oxygen-ion conductive solid electrolyte and having a gas inlet at a first end surface of a first end part and a reference gas inlet in a second end part in a longitudinal direction of said sensor element (the sensor device 101 has a long rectangular parallelepiped shape and includes six layers of oxygen-ion conductive solid electrolyte, Fig. 2, para. [0040]-[0041], [0072]; the sensor device 101 has a gas inlet 10 at a front end surface of a first end part of the sensor device 101, and has a reference gas inlet space 43 in a second end part in a longitudinal direction of the sensor device 101, Fig. 2, see Image 1 below, para. [0042], [0045]; the longitudinal direction of the sensor device 101 is in the front-back direction, Fig. 2, para. [0040]);
at least one internal space provided inside said elongated plate element base and communicated with said gas inlet under predetermined diffusion resistance (a gas flow portion including a buffer space 12, a first internal vacancy 20, and a second internal vacancy 40 which communicate with the gas inlet 10 through a first diffusion controlling portion 11, a second 
at least one electrochemical pump cell including an outer pump electrode formed on an outer surface of said elongated plate element base, an inner pump electrode provided facing said at least one internal space, and a solid electrolyte portion of said elongated plate element base located between said outer pump electrode and said inner pump electrode (a main pump cell 21 which is an electrochemical pump cell composed of an outer pump electrode 23 disposed on a top surface of the second solid electrolyte layer 6, an inner pump electrode 22 facing the first internal vacancy 20 of the gas flow portion, and the second solid electrolyte layer 6 disposed between the outer pump electrode 23 and the inner pump electrode 22, Fig. 2, para. [0049]-[0050]; the second solid electrolyte layer 6 is one of the solid electrolyte layers of the sensor device 101, Fig. 2, para. [0041], [0049]);
	a heater buried inside and surrounded by said oxygen-ion conductive solid electrolyte of said elongated plate element base in a first predetermined range from said first end part of said elongated plate element base in the longitudinal direction of said sensor element (a heater 72 buried inside and surrounded by solid electrolyte layers 2 and 3 of the solid electrolyte layers of the sensor device 101 in a first predetermined range from the first end part of the sensor device 101 in the longitudinal direction of the sensor device 101, Fig. 2, see Image 1 below, para. [0041], [0074]-[0075]; Examiner interprets the heater 72 which is an electrical resistor to read on 
	a porous thermal shock resistant layer provided to an outermost peripheral part of said elongated plate element base and covering said first end surface of said first end part of said elongated plate element base in the longitudinal direction of said sensor element (a porous protective film 91 provided to an outermost peripheral part of the sensor device 101 and partly covering the sensor device 101 such that part of the top surface, part of the undersurface, part of the left surface, part of the right surface, and the entire first end surface of the sensor device 101 is covered by the porous protective film 91, Fig. 2, see Image 1 below, para. [0078]; the porous protective film 91 covers the gas inlet 10 and a region having a length L on the surface of the sensor device 101 from the front end face of the sensor device 101 such that the porous protective film 91 covers the first end surface of the first end part of the sensor device 101, Fig. 2, see Image 1 below, para. [0078]; the porous protective film 91 functions to prevent cracking of the sensor device 101 due to thermal shock, Fig. 2, para. [0078]).
	Moriyama fails to teach a buffer layer located on an inner side with respect to said porous thermal shock resistant layer and adjacent to said porous thermal shock resistant layer on a pump surface and a heater surface of said sensor element, the buffer layer being not provided on said first end surface of said first end part of said elongated plate element base (for the purpose of examination, Examiner interprets the claimed buffer layer to be two buffer layers, each buffer layer located on the pump surface and the heater surface, respectively). However, Horisaka teaches a sensor device 110 including a heater 70 and pump electrodes 22 and 23 (abstract) like that of Moriyama. Horisaka teaches a characteristic stabilizing layer 24 covering the outer pump electrode 23 on the pump surface F1 (Fig. 2, para. [0045]), and a firing strain prevention layer 90 

	wherein the porous thermal shock resistant layer is provided on both of said first and second side surfaces of said elongated plate element base while the buffer layer is not provided on either of said first and second side surfaces of said elongated plate element base (the porous protective film 91 is provided on both of the first and second side surfaces of the sensor device 101, while the characteristic stabilizing layer 24 and the firing strain prevention layer 90 are not provided on either of the first and second side surfaces of the sensor device 101, Moriyama, Figs. 1-2, para. [0078], Horisaka, Fig. 2, para. [0045], [0064], see modification supra).
2/sec, and according to Equation 2 the thermal diffusion time = (0.4 mm)2 / 0.2626 mm2/sec = 0.6 sec, which is within the claimed range. 
	Modified Moriyama teaches that the porous protective film 91 is composed mainly of alumina, and may have a porosity of 10% to 60% and a thickness t of 300 µm to 700 µm in a thickness direction of the porous alumina protective film 91 (Moriyama, Fig. 2, para. [0080]), and that the characteristic stabilizing layer 24 and the firing strain prevention layer 90 are each made of a porous alumina having a porosity of 10 to 65% and a thickness of 10 to 200 µm (Horisaka, Fig. 2, para. [0045], [0064]). As evidenced by Applicant’s specification, a thermal diffusion time can be determined from a porosity and a thickness of an alumina layer (see Equations 2 and 4, pg. 17, lns. 6-9, pg. 18, lns. 1-18 of the instant specification). As evidenced by Applicant’s specification, a total thermal diffusion time of porous alumina layers can be expressed as the sum of the thermal diffusion time of each porous alumina layer in the thickness direction thereof (pg. 21, lns. 8-11 of the instant specification). Thus, a total thermal diffusion time of the porous alumina protective film 91 and each of the characteristic stabilizing layer 24 and the firing strain prevention layer 90 of Modified Moriyama can also be calculated from Equations 2 and 4 of the instant application using porosity and thickness. Modified Moriyama 2/sec, and according to Equation 2 the thermal diffusion time = (0.4 mm)2 / 0.2626 mm2/sec = 0.6 sec, and when each of the characteristic stabilizing layer 24 and the firing strain prevention layer 90 has a porosity of 20% and a thickness of 100 µm, then according to Equation 4 the thermal diffusivity = (-0.0268 * 20) + 0.7986 = 0.2626 mm2/sec, and according to Equation 2 the thermal diffusion time = (0.1 mm)2 / 0.2626 mm2/sec = 0.04 sec. Therefore, the total thermal diffusion time = 0.6 sec + 0.04 sec = 0.64 sec, which is within the claimed range. 
The limitations “detect a predetermined gas component in measurement gas” and “pump oxygen in and out between said at least one internal space and an outside” are functional limitations. The limitation “communicated with said gas inlet under predetermined diffusion resistance” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the 
	Examiner further notes that Modified Moriyama teaches the sensor device 101 of the gas sensor 100 that determines the concentration of a predetermined gas in a gas to be measured (Fig. 2, para. [0040]), so the sensor device is capable of the recitation “detect a predetermined gas component in measurement gas.” Modified Moriyama also teaches that the gas flow portion comprises the first diffusion controlling portion 11, the second diffusion controlling portion 13, and the third diffusion controlling portion 30 which apply predetermined diffusion resistances to the gas to be measured introduced through the gas inlet 10 (Fig. 2, para. [0042]-[0044], [0048]), so the gas flow portion is capable of the recitation “communicated with said gas inlet under predetermined diffusion resistance.” Modified Moriyama also teaches that the main pump cell 21 pumps oxygen from the first internal vacancy 20 of the gas flow portion to the external space or pumps oxygen from the external space into the first internal vacancy 20 of the gas flow portion (Fig. 2, para. [0052]), so the main pump cell is capable of the recitation “pump oxygen in and out between said at least one internal space and an outside.”

    PNG
    media_image1.png
    668
    898
    media_image1.png
    Greyscale

Image 1. Annotated version of Fig. 2 of Moriyama.
	Regarding claim 4, Modified Moriyama teaches wherein said porous thermal shock resistant layer has a thickness of 200 µm to 900 µm inclusive (the porous protective film 91 may have a thickness of 300 µm to 700 µm, Fig. 2, para. [0080]).
	Regarding claims 5 and 10, Modified Moriyama teaches the porous protective film 91 and each of the characteristic stabilizing layer 24 and the firing strain prevention layer 90 on the sensor device 101 (Moriyama, Fig. 2, para. [0078], Horisaka, Fig. 2, para. [0045], [0064], see modification supra). Modified Moriyama fails to teach a surface protective layer formed on at least part of said pump surface of said elongated plate element base or on at least part of each of said pump surface and said heater surface. However, it would have been obvious to one of 
	Modified Moriyama teaches wherein said buffer layer is interposed between said porous thermal shock resistant layer and said surface protective layer (each of the original characteristic stabilizing layer 24 and firing strain prevention layer 90 are interposed between the porous protective film 91 and each of the duplicate characteristic stabilizing layer and firing strain prevention layer, respectively, Moriyama, Fig. 2, para. [0078], Horisaka, Fig. 2, para. [0045], [0064], see modification supra).
Claims 2-3, 6-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama et al. (US 2015/0276661 A1) and further in view of Horisaka et al. (US 2011/0186431 A1), as evidenced by Murakami et al. (US 2015/0355142 A1) and Applicant’s specification with respect to claim 1, as applied to claim 1 above, and further in view of Peters et al. (US 2016/0061767 A1).
Regarding claim 2, Modified Moriyama teaches that the porous protective film 91 entirely covers the region having the length L on the surface of the sensor device 101 from the front end face of the sensor device (Fig. 2, para. [0078]). This embodiment of Modified 

	wherein a part of said zone A that covers said gas inlet at said first end surface of said first end part of said elongated plate element base is defined as a leading end part of said porous thermal shock resistant layer (Examiner interprets a part of the zone A that covers the gas inlet 10 at the first end surface of the first end part of the sensor device 101 to be a leading end part of the porous protective film 91, Fig. 2, see Image 1 above).
	Modified Moriyama teaches that the porous protective film 91 is composed mainly of alumina, and that the porous protective film 91 may have a porosity of 10% to 60% and a thickness of 300 µm to 700 µm (Fig. 2, para. [0080]). Modified Moriyama teaches that the characteristic stabilizing layer 24 and the firing strain prevention layer 90 are each made of a porous alumina having a porosity of 10 to 65% and a thickness of 10 to 200 µm (Horisaka, Fig. 2, para. [0045], [0064]). As evidenced by Applicant’s specification, a thermal diffusion time can be determined from a porosity and a thickness of an alumina layer (see Equations 2 and 4, pg. 17, lns. 6-9, pg. 18, lns. 1-18 of the instant specification). As evidenced by Applicant’s specification, a total thermal diffusion time of porous alumina layers can be expressed as the sum of the thermal diffusion time of each porous alumina layer in the thickness direction thereof (pg. 
Regarding claim 3, Modified Moriyama teaches that the porous protective film 91, the characteristic stabilizing layer 24, and the firing strain prevention layer 90 are made of porous alumina and have thicknesses and porosities that satisfy the first relational expression above (Moriyama, Fig. 2, para. [0080], Horisaka, Fig. 2, para. [0045], [0064], Peters, Fig. 1, para. [0022]-[0023], [0042]), see modification supra), but fails to teach wherein a second relational expression below is further satisfied in the thickness direction of said porous thermal shock resistant layer or said stacking direction: total thermal diffusion time at said pump surface in said zone A and said zone B > total thermal diffusion time at said pump surface in said zone C, and total thermal diffusion time at said heater surface in said zone A and said zone B > total thermal diffusion time at said heater surface in said zone C. However, Peters teaches the sensor element 10 including the solid electrolyte 12, the pump cell 26, the heating element 18, and the thermal shock protective layer 32 applied to the outermost peripheral of the solid electrolyte 12 of the sensor element 10 (Fig. 1, para. [0033]-[0035], [0038]). Peters teaches that the thermal shock protective layer 32 contains porous aluminum oxide (Fig. 1, para. [0038]). Peters teaches wherein the porosity of the porous aluminum oxide thermal shock protective layer is a result-effective variable. Specifically, Peters teaches that the porosity of the porous aluminum oxide thermal shock protective layer 32 controls the penetration of water into the thermal shock protective layer 32, which controls the thermal shock robustness and prevents cracking of the sensor element (Fig. 1, para. [0022]-[0023], [0042]). Since this particular parameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify 
	Regarding claims 6-7, Modified Moriyama teaches wherein said porous thermal shock resistant layer has a thickness of 200 µm to 900 µm inclusive (the porous protective film 91 may have a thickness of 300 µm to 700 µm, Fig. 2, para. [0080]).
	Regarding claims 8-9 and 11-12, Modified Moriyama teaches the porous protective film 91 and each of the characteristic stabilizing layer 24 and the firing strain prevention layer 90 on the sensor device 101 (Moriyama, Fig. 2, para. [0078], Horisaka, Fig. 2, para. [0045], [0064], see modification supra). Modified Moriyama fails to teach a surface protective layer formed on at least part of said pump surface of said elongated plate element base or on at least part of each of said pump surface and said heater surface. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the characteristic stabilizing layer 24 and the firing strain prevention layer 90 of Modified Davalos to provide additional layers for easily maintaining the measurement accuracy, preventing the light-off time from becoming longer and from varying, and preventing warps and strains during firing. 
	Modified Moriyama teaches wherein said buffer layer is interposed between said porous thermal shock resistant layer and said surface protective layer (each of the original characteristic stabilizing layer 24 and firing strain prevention layer 90 are interposed between the porous protective film 91 and each of the duplicate characteristic stabilizing layer and firing strain prevention layer, respectively, Moriyama, Fig. 2, para. [0078], Horisaka, Fig. 2, para. [0045], [0064], see modification supra).
Response to Arguments
Applicant's arguments with respect to the specification filed November 19, 2020 have been fully considered but they are not persuasive.
In the arguments presented on page 11 of the amendment, Applicant argues that language such as “the average value of the total thermal diffusion time at the pump surface in the zone A except the leading end part” is appropriate and does not raise new matter. Applicant asserts that the leading end part of zone A is clearly distinguished from the remaining part of zone A. Applicant asserts that the specification discloses that the leading end part has the lowest thermal shock resistance, and the pump surface side has the second lowest thermal shock resistance.
Examiner respectfully disagrees. Even though the amendment to the specification distinguishes the leading end part from the remaining part of zone A, the original disclosure still does not exclude the leading end part of zone A from the average values of thermal diffusion 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of new grounds of rejection. Prior art Moriyama in view of Horisaka is now relied upon for the features of: a reference gas inlet, the at least one internal space having an upper surface, lower surface and two side surfaces that are defined by the oxygen-ion conductive solid electrolyte of the elongated plate element base, a heater buried inside and surrounded by said oxygen-ion conductive solid electrolyte of said elongated plate element base, a buffer layer located on an inner side with respect to said porous thermal shock resistant layer and adjacent to said porous thermal shock resistant layer on a pump surface and a heater surface, a thermal diffusion time in a thickness direction of said porous thermal shock resistant layer is 0.4 seconds (sec) to 1.0 sec inclusive at a portion where said buffer layer is not provided between the elongated plate element base and the porous thermal shock resistant layer, and a total thermal diffusion time in a stacking direction of said porous thermal shock resistant layer and said buffer layer is 0.2 sec to 1.0 sec inclusive at a portion where said porous thermal shock resistant layer and said buffer layer are stacked as recited supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.T./Examiner, Art Unit 1794            

/MARIS R KESSEL/Primary Examiner, Art Unit 1795